Citation Nr: 9921821	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for open angle glaucoma.  

2.  Entitlement to service connection for hematuria.   

3.  Entitlement to a disability rating greater than 20 
percent for angioneurotic edema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1940 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

During the March 1999 hearing, the veteran withdrew the 
following issues from appellate consideration: elevated 
cholesterol, irritability, vitreous hemorrhages, a skin 
disorder of the toenails, hearing loss, hiatal hernia, and 
hypertension.  His action is in compliance with 38 C.F.R. 
§ 20.204 (Withdrawal of Notice of Disagreement or Substantive 
Appeal). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The RO denied service connection for open angle glaucoma 
in January 1991.  Although the veteran was notified of the 
decision, he did not appeal.  

3.  Evidence submitted or secured since the January 1991 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

4.  There is no competent medical evidence of a nexus between 
the veteran's open angle glaucoma and the medication used to 
treat his service-connected angioneurotic edema.  

5.  There is no competent medical evidence of a chronic 
disability manifested by hematuria. 

6.  Prior to January 12, 1998, the veteran's angioneurotic 
edema was manifested by subjective report during a July 1996 
VA examination of a laryngeal attack two months before, with 
further report of laryngeal attack of some degree once a 
month.  There was no evidence of symptoms during the 
examination.   In addition, the veteran was hospitalized for 
three days in May 1997 with abdominal symptoms of 
angioneurotic edema without laryngeal involvement.  The 
veteran testified that generally his attacks lasted from two 
to four days.  

7.  From January 12, 1998, the veteran's angioneurotic edema 
is manifested by subjective report via sworn testimony of 13 
attacks in the year from March 1998, including three 
laryngeal attacks, each lasting three days on average.  The 
record contains no medical documentation of attacks after 
January 12, 1998.    


CONCLUSIONS OF LAW

1.  The RO's January 1991 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (1998). 

2.  New and material evidence has been submitted or secured 
since the January 1991 rating decision to reopen the 
veteran's claim of entitlement to service connection for open 
angle glaucoma.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).  

3.  The veteran's claim of entitlement to service connection 
for open angle glaucoma is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

4.  The veteran's claim of entitlement to service connection 
for hematuria is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).  

5.  The criteria for a disability rating greater than 20 
percent for angioneurotic edema prior to January 12, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.104, Diagnostic Code 
7118 (1997).   

6.  The criteria for a schedular disability rating of 40 
percent for angioneurotic edema from January 12, 1998, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.104, Diagnostic Code 
7118 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Service Connection 
Claim for Glaucoma

A review of the claims folder reveals that the veteran 
initially sought service connection for glaucoma in September 
1990.  In a January 1991 rating decision, the RO denied 
service connection for glaucoma.  Although the veteran was 
notified of the decision, he did not appeal it.  Therefore, 
the RO's decision of January 1991 is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1998).   

The Board notes that in the October 1996 rating decision 
currently on appeal, the RO failed to acknowledge that a 
previous determination of service connection for glaucoma had 
been made.  However, despite the RO's actions, the Board is 
required to address the issue of jurisdiction of any claim 
before addressing its merits.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).      

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  Thus, the Board must perform a three-step analysis 
when a veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203, 206 (1999).  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the 
test set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which stated that "new" evidence was "material" if 
it raised a reasonable possibility that, when viewed in the 
context of all the evidence, the outcome of the claim would 
change); Elkins v. West, 12 Vet. App. 209, 218 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

In the January 1991 rating decision, the RO denied service 
connection for glaucoma on a direct basis and as secondary to 
the veteran's service-connected angioneurotic edema.  The RO 
concluded that the disability was not shown in service or 
within one year thereafter, nor had the evidence established 
a causal or etiological relationship between the service-
connected angioedema and glaucoma.  Relevant evidence of 
record at the time of that decision consisted of the 
available service medical records; post-service medical 
records, including a December 1989 statement from a Dr. Gault 
Farrell, statements dated in March 1990 and November 1990 
from David G. Campbell, M.D.; and the veteran's testimony at 
an April 1990 hearing.   

The veteran has pursued a variety of claims in the past.  
Evidence submitted or secured after the January 1991 rating 
decision relevant to the issue of compensation for glaucoma 
consists of the veteran's statements, a copy of a newspaper 
article concerning the use of steroids, a June 1996 letter 
from Dr. Campbell, as well as duplicate copies of prior 
statements, the report of the July 1996 VA examination, 
copies of correspondence between the veteran and his treating 
physician, copies of prescription information for Winstrol, 
an undated note from a Dr. Jaeger, and the veteran's 
testimony from the March 1999 hearing.   

Reviewing the evidence submitted since January 1991, the 
Board finds that there is new and material evidence to reopen 
the veteran's claim.  The Board notes that much of the 
evidence is duplicative or cumulative of evidence already of 
record.  However, in his June 1996 statement, Dr. Campbell 
indicated that it was possible that Stanozolol use caused the 
veteran's glaucoma.  His prior statements contain no such 
opinion.  Similarly, Dr. Jaeger indicated that the veteran's 
glaucoma might in part be related to the Stanozolol.  The 
Board finds such opinions so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted or secured to reopen the veteran's claim 
of entitlement to service connection for open angle glaucoma.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

II.  Service Connection and Increased Rating Claims

Factual Background

Service connection for angioneurotic edema was established 
pursuant to a December 1977 Board decision.  Thereafter, the 
RO assigned a 10 percent disability rating, which was 
confirmed in several subsequent RO and Board decisions.  In 
June 1990, the RO granted an increase to 20 percent.  

Medical records from Keene Clinic showed that in May 1987 the 
veteran was diagnosed as having terminal hematuria and 
generalized cystitis and prostatitis.  In a January 1989 
letter, Arthur E. Cohen, M.D., indicated that the veteran was 
referred to him in April 1987.  He evaluated the veteran for 
hematuria of unknown etiology.  The veteran had been treated 
by a Dr. Sheffer for angioneurotic edema for many years.  
Cystoscopic examination revealed marked abnormalities of the 
bladder and prostate.  Dr. Cohen explained that the veteran 
had taken Stanozolol for many years as treatment for the 
angioneurotic edema.  Dr. Sheffer thought that the 
hemorrhagic cystitis might be related to the Stanozolol.  He 
recommended a reduction in dosage.  It was Dr. Cohen's 
opinion that the hyperemic hemorrhagic cystitis was directly 
related to the administration of Stanozolol, and that when 
the dosage was reduced, the probability of recurrence of the 
hematuria was reduced as well.  

The veteran submitted a December 1989 statement from a Dr. 
Gault Farrell of the Hitchcock Clinic.  It indicated that the 
veteran had mildly elevated intraocular pressure in both eyes 
with other findings on examination and that glaucoma was 
suspected.  He was scheduled to follow up with glaucoma 
specialist Dr. Campbell.  

The veteran submitted a statement in January 1990 in which he 
indicated that the use of Stanozolol had severely impaired 
the use of his bladder and caused terminal hematuria after 
heavy doses.  

In a March 1990 statement, David Campbell, M.D., related that 
the veteran had open angle glaucoma.  He also stated that the 
veteran's eye hemorrhages could be secondary to Stanozolol.

During an April 1990 hearing, the veteran stated that he had 
suffered two hemorrhages in the eyes and that he now had 
glaucoma.  He related that Dr. Campbell felt that the 
hemorrhages and the increased pressure in the eyes were the 
result of the Stanozolol.  The veteran also testified that he 
had blood in his urine in 1987.  He had hematuria after he 
took elevated doses of Stanozolol.  Both Dr. Sheffer and Dr. 
Cohen thought the bleeding was related to the Stanozolol.  He 
had been taking the medication in varying doses since 1977.  
He asserted that he still had hematuria and described a 
recent incident at the dentist in which some bleeding would 
not stop.   

The RO received another statement from Dr. Campbell dated in 
November 1990 in which it was noted that the veteran was 
originally treated by Dr. Farrell for vitreous hemorrhage, 
which had cleared and which was felt to have been possibly 
due to Stanozolol.  There had been no rehemorrhages.  The 
veteran had been diagnosed as having mild open angle glaucoma 
without significant disc damage or loss of visual field 
bilaterally.  Because of the angioneurotic edema, it was felt 
that laser treatment would be the appropriate initial 
treatment, rather than medications, which might worsen the 
disorder.    

In May 1996, the veteran submitted an informal claim for an 
increased rating for angioneurotic edema, as well as claims 
for service connection for various disorders claimed related 
to the angioneurotic edema and the medication used to treat 
it.  He indicated that steroids were known to precipitate 
glaucoma.  Dr. Campbell advised the veteran of that fact when 
he first saw him, although the doctor failed to note that on 
his previous statement.  

In support of his claim, the veteran submitted a May 1996 
letter from Dr. Campbell to the veteran.  Dr. Campbell stated 
that, in the November 1990 statement, he did not state that 
the open angle glaucoma was due to steroid therapy because he 
did not feel that he could be certain that it was.  The 
ophthalmologist explained that steroid medications used 
topically on the eye had a strong correlation to the 
development of open angle glaucoma.  Steroids used by mouth 
could in some situations also possibly lead to open angle 
glaucoma, but to his knowledge, one could not state with 
certainty unless this had occurred.  

In a July 1996 statement, the veteran related that he 
experienced hemorrhages in the urinary tract.  Dr. Cohen and 
Dr. Sheffer thought the bleeding could have been caused by 
use of Stanozolol.  Reducing the dosage helped stop the 
bleeding.  In addition, the veteran stated that Dr. Campbell 
confirmed that he had open angle glaucoma.  The doctor 
indicated originally that Stanozolol could be the culprit.  

During a July 1996 VA general medical examination, the 
veteran stated that his last laryngeal angioedema was two 
months before.  In June 1996, he underwent a dysphagia work-
up by Dr. Sheffer.  The results were pending.  He stated that 
he got laryngeal angioedema of a mild to moderate degree at 
least once a month.  He denied any current problems 
swallowing or breathing during the examination.  He had had 
two admissions to intensive care for observation, with one 
near intubation.  Precipitating factors for attacks included 
prominent stress, lemon, vinegar; he was also sensitive to 
coffee, wheat, and beets; the angioedema took multiple forms, 
including hand swelling, ankle swelling, abdominal discomfort 
and swelling, and laryngeal swelling with dysphagia.  The 
veteran related that he had open angle glaucoma that he felt 
was secondary to the use of Stanozolol.  He brought the 
letter from Dr. Campbell for the examiner to review.  The 
examiner stated that a review of the Physicians Desk 
Reference did not reveal any evidence of adverse reactions 
relating to open angle glaucoma.  In addition, the veteran 
explained that he had experienced hemorrhagic cystitis, which 
Drs. Cohen and Sheffer agreed could be related to Stanozolol.  
Whenever the veteran had to increase doses of the medication, 
he developed cystitis with hematuria, which had occurred on 
multiple occasions since 1989.  The diagnosis included 
angioneurotic edema, open angle glaucoma with evidence 
supporting his contentions, and hemorrhagic cystitis 
secondary to Stanozolol use.    

The veteran submitted several attachments with his February 
1997 notice of disagreement.  The prescription information 
for Winstrol (a brand of Stanozolol) contained a list of 
adverse reactions, including "bleeding in patients on 
concomitant anticoagulation therapy."  There was no 
information suggesting adverse reactions relating to eye 
function or visual impairment.   

The veteran was hospitalized for about three days at Cheshire 
Medical Center in May 1997.  He was admitted with abdominal 
pain and distention that did not resolve at home with 
increased doses of Stanozolol.  Physical examination on 
admission showed some chemosis and watery eyes, distended 
abdomen, tympanitic bowel sounds especially in the upper 
zones with mild discomfort but without significant 
tenderness.  There was no enlargement of the tongue or uvula 
edema.  Treatment included increased doses of Stanozolol with 
medications for pain control.  The symptoms resolved over two 
to three days.    

In September 1997, the veteran submitted copies of 
correspondence between him and Dr. Sheffer.  In a June 1990 
letter, the veteran indicated that blood began to appear in 
his urine in March 1987.  He kept a diary of incidents of 
blood in the urine and found that such incidents usually 
occurred after a heavy dose of Stanozolol.  Dr. Sheffer 
indicated that the Stanozolol might induce the bleeding.  
Also, he related that a December 1989 eye examination 
indicated suspected glaucoma.  Dr. Campbell confirmed the 
diagnosis of glaucoma in March 1990 and indicated that it was 
"undoubtedly caused by the use of Stanozolol" because 
steroids were well known to cause such problems.  In Dr. 
Sheffer's June 1990 letter in response to the veteran, he 
stated that it was possible that the hematuria resulted from 
the Stanozolol.  Dr. Sheffer also related that he was 
concerned that the ophthalmologist commented that the 
glaucoma was a result of Stanozolol because steroids were 
well known to cause such problems.  Although the comment was 
true, Stanozolol was an anabolic steroid and was not, to his 
knowledge, associated with glaucoma.  

In a December 1998 statement, the veteran related that his 
hematuria was not treated and cured.  He had continued to 
have occasional incidents of hematuria in recent years.  He 
asserted that he would always have hematuria as long as he 
used Stanozolol.  He also commented that, with respect to the 
June 1990 letter, Dr. Sheffer was an allergist, not an 
ophthalmologist.  

During the March 1999 hearing before a member of the Board, 
the veteran indicated that the attacks of angioneurotic edema 
lasted two to four days.  He had been in intensive care on 
two occasions because of laryngeal attacks.  Major attacks 
involved the gastric system or the glottal area.  Minor 
attacks affected the hands and feet.  The veteran had minor 
attacks quite frequently, but he just took the medication for 
these and did not go to the hospital.  Even when he felt 
major attacks coming on, he initially tried increased doses 
of Stanozolol.  In the last year, the veteran had had 13 
attacks, 11 of which he considered minor.  Each attack lasted 
three days on average.  He did not notify his doctor of the 
minor attacks, only when an attack required going to the 
hospital.  The veteran testified that incidents of hematuria 
occurred with increased use of Stanozolol.  He did not have 
hematuria with each attack of angioneurotic edema.  The 
hematuria was intermittent.  His last episode of hematuria 
was about two months before and lasted for eight days.  He 
had never been diagnosed with renal problems.  Finally, the 
veteran related that he was suspected as having glaucoma when 
he sought treatment for an eye hemorrhage.  Dr. Campbell 
confirmed that he had open angle glaucoma.  When the veteran 
told the doctor that he was taking Stanozolol, an anabolic 
steroid, he smiled and said, "that'll do it every time."  
Dr. Campbell later stated he was not certain about the 
causation of the glaucoma.  When the veteran first started 
taking Stanozolol, Dr. Sheffer told him he should get an eye 
examination every year.  He did not specify the reasons for 
the annual exams.  The veteran had no family history of 
glaucoma.     

During the hearing, the veteran submitted additional 
evidence.  A March 1999 statement from John S.F. Daly, M.D., 
related that he had followed the veteran urologically for the 
past eight or nine years.  Over the years, he had 
intermittent hematuria.  He had been on Stanozolol ever since 
he had known him.  Dr. Daly explained that Stanozolol could 
suppress clotting factors and promote bleeding.  Along with 
the intermittent hematuria, the veteran had been treated for 
bladder stone and had a large prostate that could bleed 
easily.  He concluded that all of these factors including the 
Stanozolol could well be responsible for his condition and 
bleeding.  

An undated note on a prescription pad from a Dr. Jaeger at 
Hitchcock Clinic stated that the veteran had glaucoma and 
retinal problems.  He was on medication.  Dr. Jaeger 
indicated that the etiology of the veteran's glaucoma was 
unclear, but might be partly due to use of Stanozolol.  

Finally, the veteran submitted a document in which he listed 
his angioneurotic edema attacks in the one-year period before 
the hearing.  He had 13 attacks from March 1, 1998 to 
February 28, 1999.  There were six attacks in the first six 
months, including two laryngeal attacks.  There were seven 
attacks in the last six months, including one severe 
laryngeal attack and one severe gastrointestinal attack.  
Each attack lasted between two to four days.  

Analysis

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be established when there is 
aggravation of a veteran's non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In 
those circumstances, compensation is allowable for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  

Open Angle Glaucoma

Because the Board finds that there is new and material 
evidence to reopen the claim for service connection for 
glaucoma, it must proceed to address the claim based on all 
the evidence of record.  Initially, the Board notes that the 
veteran has had ample opportunity to present evidence on 
argument on the issue, and will therefore not be prejudiced 
by the Board's consideration of his claim.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Board's first task is to determine whether the claim is 
well grounded.  Winters, 12 Vet. App. at 206.  The Board 
concludes that it is not.  The evidence shows that the 
veteran is currently diagnosed as having open angle glaucoma.  
However, the Board finds that the evidence submitted to show 
a relationship between taking the drug Stanozolol and the 
glaucoma is insufficient to establish a well-grounded claim.  
In his May 1996 letter, Dr. Campbell stated that steroids 
used by mouth could in some situations possibly lead to open 
angle glaucoma.  He offered no additional explanation as to 
whether glaucoma was a possible result of steroid use in the 
veteran's particular situation.  In addition, there is no 
other evidence of record to further support or clarify the 
statement.  For example, in his June 1990 letter, Dr. Sheffer 
stated that Stanozolol was not, to his knowledge, associated 
with glaucoma.  Therefore, the Board finds that Dr. 
Campbell's statement, which is unsupported and unexplained, 
is too speculative to make the service connection claim for 
glaucoma well grounded.  Bloom v. West, 12 Vet. App. 185, 187 
(1999). 

The veteran testified that Dr. Campbell originally told him 
that the glaucoma was definitely caused by the Stanozolol.  
However, the veteran's personal account of what the doctor 
told him is also not sufficient to establish a well grounded 
claim.  "[T]he connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette, 8 Vet. App. at 77.

The veteran has also offered his personal opinion that the 
glaucoma was caused by taking Stanozolol.  However, as a lay 
person, the veteran is not competent to offer an opinion on a 
matter that requires medical expertise and training.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Finally, the Board notes that there has been no suggestion, 
either from the veteran or a physician, that the service-
connected angioneurotic edema or the Stanozolol used to treat 
it aggravated the glaucoma.   

Hematuria

Considering the evidence of record, the Board finds that the 
veteran's service connection claim for hematuria is not well 
grounded.  The first requirement of any well grounded claim 
is a currently diagnosed medical disability.  Epps, 126 F.3d 
at 1468; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In this case, however, there is no evidence showing that the 
hematuria is a chronic, permanent residual of the medication.  
The Board recognizes that the evidence suggests a 
relationship between taking Stanozolol and the hematuria.  
However, it appears from the evidence that the hematuria that 
intermittently affects the veteran is no more than an adverse 
reaction or side effect associated with the increased use of 
Stanozolol.  The evidence does not show that the medication 
has produced any chronic disability of some portion of the 
urinary tract that is manifest by hematuria.  Absent a 
showing of a chronic disability, the claim is not well 
grounded.  Epps, 126 F.3d at 1468; Brammer, 3 Vet. App. at 
225.      

The Board notes that the veteran is a lay person.  He is 
therefore not competent to offer an opinion as to whether the 
hematuria is in fact a chronic disability by itself.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for open angle glaucoma or hematuria.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for open angle glaucoma or hematuria, he should 
submit medical evidence showing a current medical diagnosis 
of a chronic disorder that is determined to be related to the 
Stanozolol taken for treatment of the service-connected 
angioneurotic edema.  38 U.S.C.A. § 5103(a); Robinette, 8 
Vet. App. at 77-80. 

Increased Rating for Angioneurotic Edema

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's angioneurotic edema is currently rated as 20 
percent disabling under Diagnostic Code (Code) 7118.  
38 C.F.R. § 4.104.  During the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
schedule with respect to diseases of the cardiovascular 
system, effective January 12, 1998.  See 62 Fed. Reg. 65,207 
(1997) (codified at 38 C.F.R. pt. 4).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, notwithstanding Karnas, the revised 
regulations may not be applied prior to the stated effective 
date absent a provision for retroactive applicability.  
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The Board notes that, in its November 1998 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  Bernard, 4 Vet. App. at 392-94.  

1.  Angioneurotic Edema Prior to January 12, 1998

Under the previous version of the rating criteria, a 20 
percent rating is assigned when disability from angioneurotic 
edema is moderate, with frequent attacks of moderate extent 
and duration.  A 40 percent rating is warranted when the 
disability is severe, with frequent attacks with severe 
manifestations and prolonged duration.  38 C.F.R. § 4.104, 
Code 7118 (in effect prior to January 12, 1998).

The veteran filed his claim for an increase in May 1996.  
There is no medical evidence of record reflecting treatment 
in the year prior to that date.  During the July 1996 VA 
examination, the veteran reported that he had had laryngeal 
angioedema two months before.  He usually had laryngeal 
angioedema to some degree once a month.  There were no 
problems during the examination.  In May 1997, he was 
hospitalized with abdominal pain and distention.  There was 
no laryngeal involvement.  During the March 1999 hearing, the 
veteran indicated that generally his attacks lasted from two 
to four days.  Considering this evidence, the Board does not 
conclude that the disability picture demonstrated more nearly 
approximates the criteria for a 40 percent rating.  38 C.F.R. 
§ 4.7.  Specifically, the evidence fails to establish the 
requisite severity and duration of the attacks.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against entitlement to a disability rating greater than 20 
percent for angioneurotic edema prior to January 12, 1998.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.104, 
Code 7118 (1997).

2.  Angioneurotic Edema from January 12, 1998

Under the amended version of the regulations, a 20 percent 
rating is in order when the angioneurotic edema involves 
attacks without laryngeal involvement lasting one to seven 
days and occurring five to eight times a year, or when it 
involves attacks with laryngeal involvement of any duration 
occurring once or twice a year.  A 40 percent rating is 
assigned when the disability is manifested by attacks without 
laryngeal involvement lasting one to seven days or longer and 
occurring more than eight times a year, or by attacks with 
laryngeal involvement of any duration occurring more than 
twice a year.    

The record contains no medical evidence of attacks after 
January 12, 1998.  During the veteran's March 1999 testimony, 
he indicated that he had 13 attacks in the previous year, 11 
of which he considered minor.  The attacks lasted three days 
on average.  He explained that he only went to the hospital 
and alerted his physician for major attacks.  The document 
prepared by the veteran specified that he had experienced 
three laryngeal attacks in one year.  The veteran's sworn 
testimony cannot be ignored by the Board.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Accordingly, the Board 
resolves doubt in the veteran's favor and finds that the 
disability picture more closely approximates the criteria for 
a 40 percent rating.  38 C.F.R. § 4.7.  

The Board notes that 40 percent is the maximum evaluation 
available under Code 7118.  An extra-schedular rating may be 
available the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this case, there is no evidence to support an extra-
schedular rating after January 12, 1998.  Specifically, there 
is no evidence of hospitalization and no allegation of 
interference with employment.  

In summary, the Board finds that the evidence supports a 40 
percent schedular disability rating for angioneurotic edema 
from January 12, 1998.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.104, Code 7118 
(1998).


ORDER

Entitlement to service connection for open angle glaucoma is 
denied. 

Entitlement to service connection for hematuria is denied. 

Entitlement to a disability rating greater than 20 percent 
for angioneurotic edema prior to January 12, 1998, is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 40 percent disability 
rating from January 12, 1998, is granted.   




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

